Appellant challenges the disposition of his bill of exception No. 1 on the ground that we were controlled by the statement of facts rather than the bill. The bill recites *Page 174 
that "the state relied for the conviction upon an act of intercourse testified to by the said Ava Coomer, as having occurred on or about the 16th day of January, 1926, at a rooming house in the City of Greenville, Hunt County, Texas, the same being the first act of intercourse that said prosecutrix testified as having occurred. The defendant admitted the act of intercourse and defended upon the ground that at the time of said act of intercourse upon which the state relied for a conviction, the said Ava Coomer was not a chaste female and was over the age of fifteen years, which was the only issue in the case. Upon direct examination the said witness Ava Coomer testified to the act of intercourse as having taken place in the city of Greenville on or about the date alleged in the bill of indictment, and after having so testified, and upon which act the state relied for the conviction, the said witness Ava Coomer was permitted, over the objections of the defendant, to testify to other acts ofintercourse as having taken place subsequent to and after theact upon which the state relied for a conviction, and whichsubsequent acts the said witness testified to be three innumber, and at different times and places, and to the introduction of said testimony relating to the subsequent acts as well as the interrogatories eliciting said testimony, the defendant objected, * * *"
The bill was approved with the qualification "that all subsequent acts of intercourse were at the same place and on the same night as shown by the statement of facts." It is manifestly impossible for this court in any case to intelligently appraise a complaint based on the admission or rejection of testimony without reference to the facts which were in evidence, for it is only in the light of those facts that the ruling complained of can be estimated. Where the qualification on a bill of exception refers to the statement of facts this court has always gone to the latter record and considered what is there found in connection with the recitals in the bill. Haines v. State, 9 Tex.Crim. Rep.; Chalk v. State, 35 Tex.Crim. Rep., 32 S.W. 534; Gallaher v. State, 40 Tex.Crim. Rep., 50 S.W. 388; Carter v. State, 59 Tex. Crim. 73,  127 S.W. 219. The learned trial judge's explanation to the bill under consideration practically avers that the "subsequent acts" were proven but that they occurred on the same night and at the same place where the first took place, and apparently refers to the statement of facts for verification of his explanation. But when we examine the statement of facts it shows that prosecutrix only testified that appellant made two unsuccessful efforts to have intercourse with her before succeeding at the third *Page 175 
attempt. Nothing is found relative to any subsequent act of intercourse. Here, then, we find an instance of contradiction between the bill and statement of facts not arising from positive conflicting statements but by certificate in the bill that certain facts were proven when the statement of facts is silent on the point. It is the exact question found in Elkins v. State, 101 Tex.Crim. Rep., 276 S.W. 291, where it was held that the bill would control. See also Martin v. State, (No. 10,044, decided on rehearing February 23, 1927). However, taking the recitals in the bill in connection with the judge's qualification that the subsequent acts of intercourse occurred on the same night while prosecutrix and appellant occupied the same bed, we are of opinion it does not present proof of that character of independent acts of intercourse which calls for a reversal. If more than one act took place they were incidents of the night's association, and in a sense were res gestae of the relations between prosecutrix and appellant on that occasion.
The other questions presented in appellant's motion are not thought to call for discussion.
The motion for rehearing is overruled.
Overruled.